Claimant has appealed from a decision of the Unemployment Insurance Appeal Board which affirmed a referee’s decision sustaining an initial determination by the Industrial Commissioner disqualifying claimant from receiving unemployment insurance benefits. After graduating from high school, claimant was employed for a time as a mail list clerk at a salary of $35 per week. Later she obtained a position as a dictaphone operator and stenographer at which she received $38 per week. She was then employed as a secretary-stenographer at which she received a salary of $42.50 per week. This employment continued until August 4, 1948. On September 9, 1948, she filed for benefits and on December 21st of that year she was offered a position as secretary-stenographer at $45 per week for a five-day working period from 9:00 a.m. to 5:15 p.m. She declined to accept this position and the Industrial Commissioner made a determination, effective December 21, 1948, disqualifying her for benefits on the ground that she refused a position for which she was reasonably fitted by training and experience. The referee and the board held that claimant had refused a position for which she was fitted by training and experience without good cause. Decision unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ.